This is a motion by the appellee to docket and dismiss, under Rule 17, an appeal which the appellant should have docketed "before the court begins the call of causes from the district" (formerly *Page 112 
"during the first two days of the call") to which it belongs. Amended Rules 5 and 17, 121 N.C. 694, 695. This motion can be made at, or at any time after, the beginning of the call of the district if the appeal has not then been docketed. The objection is made that this motion is made after the week assigned to that district has passed and is too late. The objection is invalid. Under the rule the appeal should be docketed before the beginning of the call of the district, but it can be docketed thereafter at any time during that term, and the motion to docket and dismiss can also be made at said term at any time after the beginning of the call of the district, the only limitation being that the appeal, if not docketed in the prescribed time, must be docketed at said term and before the appellee has moved under this rule (17) to docket and (126) dismiss. Packing Co. v. Williams, 122 N.C. 406, and cases there cited.
Motion allowed.